
	
		II
		110th CONGRESS
		1st Session
		S. 2013
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Brown (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To initially apply the required use of tamper-resistant
		  prescription pads under the Medicaid Program to schedule II narcotic drugs and
		  to delay the application of the requirement to other prescription drugs for 18
		  months.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Patient and Pharmacy Protection
			 Act of 2007.
		2.Phased-in
			 requirement to use tamper-resistant prescription pads under Medicaid; initial
			 application to schedule II narcotic drugsEffective as if included in the enactment of
			 section 7002(b) of the U.S. Troop Readiness, Veterans' Care, Katrina Recovery,
			 and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28), paragraph
			 (2) of such section is amended to read as follows:
			
				(2)Phased-in
				applicationThe amendments made by paragraph (1) shall
				apply—
					(A)with respect to
				covered outpatient drugs (as defined in section 1927(k)(2)) which are narcotic
				drugs included in schedule II of section 202 of the Controlled Substances Act
				(21 U.S.C. 812), to prescriptions for such drugs executed after September 30,
				2007; and
					(B)with respect to
				any other covered outpatient drugs (as so defined), to prescriptions executed
				after March 31,
				2009.
					.
		
